MEMORANDUM ***
Donald Box appeals the district court’s grant of summary judgment affirming the Commissioner of the Social Security Administration’s (“Commissioner”) denial of his application for Social Security disability insurance benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. Because the parties are familiar with the factual and procedural history of this case, we will not recount it here.
Box argues that the Commissioner erred by rejecting his claim of disabling pain. We must affirm the decision of the Commissioner if it is supported by substantial *860evidence and the Commissioner applied the correct legal standards. Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir.1997). Here, the Commissioner provided clear and convincing reasons for rejecting Box’s allegation of disabling pain that are supported by substantial evidence. See Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir.2001); Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir.1995)
The ALJ did not err by failing to further develop the record. See Mayes v. Massanari, 276 F.3d 453, 459-60 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.